STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

ROBERT HALL NO. 2022 CW 0925
VERSUS

MEDICAL DIRECTOR; NURSE
ALANA SEAY AND STATE OF
LOUISIANA THROUGH LOUISIANA
DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS RAYBURN
CORRECTIONAL CENTER

NOVEMBER 21, 2022

 

In Re: Robert Hall, applying for supervisory writs, 22nd
Judicial District Court, Parish of Washington, No.
113866.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT GRANTED WITH ORDER. The district court’s April 19,
2022 judgment granting the exception of lack of subject matter
jurisdiction filed by defendants, the State of Louisiana through
Louisiana Department of Public Safety & Corrections via Rayburn
Correctional Center, Robert Cleveland and Alana Seay, is an
appealable judgment. See La. Code Civ. P. art. 1915(B) (1).
Therefore, the writ is granted for the limited purpose of
remanding the case to the district court with instructions to
grant plaintiff, Robert Hall, an appeal in compliance with La.
Code Civ. P. art. 1915(B)(1) pursuant to the pleading that
notified the district court of plaintiff’s intention to seek
writs. See In re Howard, 541 So.2d 195, 197 (La. 1989) (per
curiam). Additionally, a copy of this court’s order is to be
included in the appellate record.

WRC
CHH

Theriot, J., would not consider the writ. Rule 4-3 of the
Uniform Rules of the Louisiana Courts of Appeal provides that
the return date in civil cases shall not exceed thirty days from
the date of notice of judgment. Notice of the written judgment
was mailed on April 19, 2022, and written notice of intent was
filed on May 24, 2022, which is more than thirty days after
notice of judgment. Accordingly, I find the writ is untimely.

COURT OF APPEAL, FIRST CIRCUIT

as)

DEPUTY CLERK OF COURT
FOR THE COURT